Attachment to Advisory Action 
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Amendment to claim raise new issues that would require further consideration and/or search. Amendment to claims 15, 24 and 30 to detect infection in a subject and specifically detect alpha defensing require new search and office action therefore has not been entered. 
The amendment are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. The claims are reciting intended use and the art teach the three components of claims.
3.  Therefore, the proposed after final amendment does not change the components of the claimed system; therefore the rejections of record are maintained. 
Conclusion
 4.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
February 23, 2021

/JANA A HINES/Primary Examiner, Art Unit 1645